DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Election/Restrictions	3
III. Double Patenting	3
A. Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,903,112 in view of US 2011/0076390 (“Cerio”), US 2006/0273426 (“Iijima”), and US 2006/0261441 (“Marsh”).	5
B. Claims 1-10, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,903,112 in view of Cerio, Iijima, Marsh, and US 6,586,463 (“Nakanishi”).	8
Conclusion	12


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Election/Restrictions
Applicant's election with traverse of invention group I, claims 1-10, 19, and 20 in the reply filed on 05/23/2022 is acknowledged.  The traversal is on the ground(s) that serious burden of search has allegedly not been demonstrated (Election: p. 1).  This is not found persuasive because serious burden of search was, in fact, demonstrated at least by the fact that (1) the invention groups I and II have different classifications and (2) the art applicable to invention group II would not likely be applicable to invention group I because (a) the bit line metal in group I is limited to ruthenium, and (b) there are many other metals used to make a bit line.  Moreover, contrary to Applicant’s assertion (Election: pp. 1-2), no claim in invention group II limits the bit line metal to ruthenium, thereby further showing the art applicable to invention group II is not likely to be applicable to invention group I.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/23/2022.

III. Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

A. Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,903,112 in view of US 2011/0076390 (“Cerio”), US 2006/0273426 (“Iijima”), and US 2006/0261441 (“Marsh”). 
Claim 10 of the ‘112 patent depends from claim 1 of the ‘112 patent, and reads,
[1] 1. A method of forming a memory structure, comprising: reducing a roughness of a top surface of a bit line metal layer by: 
[2] depositing a titanium layer of approximately 30 angstroms to approximately 50 angstroms on a polysilicon layer on a substrate; 
[3] depositing a first titanium nitride layer of approximately 15 angstroms to approximately 40 angstroms on the titanium layer; 
[4a] annealing the substrate, wherein the annealing is configured to reduce the roughness of the top surface of the bit line metal layer bar reducing a silicidation impact caused by subsequent annealing of a grain growth metal of the bit line metal layer; 
[5] depositing a second titanium nitride layer of approximately 15 angstroms to approximately 40 angstroms on the first titanium nitride layer after annealing; and 
[6] depositing the bit line metal layer of on the second titanium nitride layer, wherein the grain growth metal of the bit line metal layer is ruthenium.
[4b] 10. The method of claim 1, wherein the annealing is performed at a temperature of approximately 700 degrees Celsius to approximately 850 degrees Celsius.

Claim 1 of the Instant Application reads,
[1] 1. (Currently Amended) A method of smoothing a top surface of a bit line metal of a memory structure, comprising: 
[2] depositing a titanium layer of approximately 30 angstroms to approximately 50 angstroms on a polysilicon layer on a substrate; 
[3] depositing a first titanium nitride layer of approximately 15 angstroms to approximately 40 angstroms on the titanium layer; 
[4] annealing the substrate at a temperature of approximately 700 degrees Celsius to approximately 850 degrees Celsius;
[5] depositing a second titanium nitride layer of approximately 15 angstroms to approximately 40 angstroms on the first titanium nitride layer after annealing; 
[6] depositing a bit line metal layer of ruthenium on the second titanium nitride layer; 
[7] annealing the bit line metal layer at a temperature of approximately 550 degrees Celsius to approximately 650 degrees Celsius; and 
[8] soaking the bit line metal layer in a hydrogen-based ambient for approximately 3 minutes to approximately 6 minutes during annealing.  
A comparison of shows that features [1]-[6] of the Instant Application are simply broader than the corresponding features [1]-[6] of claim 10 of the ‘112 patent are the same as, except for differences in terminology, which are distinctions without a difference, e.g. “reducing the roughness …” in the ‘112 patent versus “smoothing …” in the Instant Application. 
As such, claim 1 of the Instant Application is distinguished from claim 10 of the ‘112 patent based on features [7]-[8] of claim 1.
Cerio, like claim 1 of the Instant Application, teaches a CVD-deposited Ru layer 214 formed on a barrier layer (e.g. TiN or TaN) formed on barrier metal layer (e.g. Ti or Ta); the barrier layer/barrier metal layer are collectively 212 (Cerio: Fig. 1C, ¶¶ 29 and 31-33).  In addition, Cerio teaches that it is known in the art to reduce the impurities (thereby inherently reducing resistivity) and surface roughness of the Ru layer 214 by annealing in hydrogen at from 100 °C to 500 °C for 1 min to 30 min (Cerio: ¶¶ 34, 35).  The RMS surface roughness is reduced to 0.5 nm, which is less than that claimed in claim 19 of the Instant Application (infra).
Iijima, like claim 1 of the Instant Application, teaches a memory device including a CVD-deposited Ru layer 67 (Iijima: Fig. 13; ¶ 64) formed on a barrier layer 63 (e.g. TiN; ¶ 40) formed on barrier metal layer 62, e.g. Ti converted to titanium silicide by reaction with the underlying polysilicon plug 60; ¶¶ 38-39).  Iijima further removes impurities and reduces surface roughness of the Ru layer  67, i.e. “The ruthenium layer 67 is heat treated in hydrogen atmosphere at 750 °C for 1 minute so that an upper surface of the ruthenium layer 67 is planarized and impurities in the ruthenium layer 67 is reduced” (Iijima: ¶ 64; emphasis added).
Finally, Marsh, like claim 1 of the Instant Application, teaches a CVD-deposited Ru layer 34(32) in a memory device (Marsh: Figs. 2-3).  In addition, Marsh teaches annealing the Ru layer 32 in hydrogen in a temperature range of “500°C. and about 900°C., more preferably to between about 625°C. and about 775°C., and most preferably to about 700°C.” for 10 sec to 6000 sec, e.g. 90 sec (¶¶ 19, 28) to form the annealed Ru layer 34 that has reduced resistivity and reduced contaminants (¶¶ 21-22).  The claimed range of “approximately 550 °C to approximately 650 °C” for 3 to 6 minutes falls within or overlaps the time and temperature ranges, and the specific examples are close. 
Thus, Cerio, Iijima, and Marsh show that which one having ordinary skill in the art knows about the benefits of hydrogen annealing of CVD-deposited Ru as well as the time and temperature ranges.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the surface roughness reduction of claim 10 of the ‘112 patent using the hydrogen anneal of Cerio, Iijima, and Marsh, thereby including a temperature and time that at least is close, falls within, or overlaps the claimed ranges of 550 °C to 650 °C for 3 to 6 minutes because the temperature ranges and time are known to reduce the surface roughness, reduce impurities, and reduce the resistivity of the Ru layer.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)
With regard to “unexpected results” the following is noted.  The Instant Application states that the same results are achieved as those in Cerio, Iijima, and Marsh, i.e. reduced resistivity and reduced RMS surface roughness, albeit not at exactly the same temperature range and time range (Instant Specification: ¶¶ 44-45).  It is further noted that the Instant Application states that the surface roughness of the Ru layer can be increased at temperatures over 700 °C but only if the duration is greater than 7 minutes (Instant Specification: ¶ 45), which each of Iijima (750 °C for 1 min) and Marsh (700 °C for 90 sec) avoid.   
Based on the foregoing, then, Cerio, Iijima, and Marsh show that the process of annealing  CVD-deposited Ru layer in hydrogen at close or overlapping temperature and time ranges produce the same results as those disclosed in the Instant Application.  As such, the results obtained in a temperature range of 550 °C to 650 °C for 3 to 6 minutes do not, prima facie, appear to be unexpected.
This is all of the features of claim 1 of the Instant Application. 

B. Claims 1-10, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,903,112 in view of Cerio, Iijima, Marsh, and US 6,586,463 (“Nakanishi”).
As shown above, features [1]-[3], [5], and [6] of claim 1 of the Instant Application are the same as the corresponding features [1]-[3], [5], and [6] of claim 1 of the ‘112 patent.  As also shown above, features [7]-[8] of claim 1 of the Instant Application are obvious in view of Cerio, Iijima, and Marsh.  
Feature [4] of claim 1 of the Instant Application is narrower than feature [4a] of claim 1 of the ‘112 patent (supra) by claiming the temperature range of annealing the substrate, i.e. 700 °C to 850 °C, which is only found in claim 10 of the ‘112 patent.  As such, this is the only distinction between claim 1 of the Instant Application and claim 1 of the ‘112 patent in view of Cerio, Iijima, and Marsh.  
Nakanishi, like claim 1 of the Instant Application, teaches a method of forming a memory structure including forming a polysilicon layer 30 on a semiconductor substrate 1, forming a Ti layer and annealing the Ti layer, forming a TiN layer (or first and second TiN layers) on the Ti layer and then forming a tungsten layer on the TiN layer from which the bit line BL is patterned (Nakanishi: col. 15, lines 22-45).  In addition, Nakanishi teaches that the Ti layer is annealed at a temperature of 800 °C to form the Ti silicide layer 42, thereby reducing the contact resistance between the bit line stack 42/BL and the polysilicon plug 60 (id.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an annealing temperature of 800 °C for the annealing temperature in feature [4] of claim 1 of the ‘112 patent, in order to form a silicide to beneficially reduce the contact resistance as taught in Nakanishi (supra).
This is all of the features of claim 1 of the Instant Application.
Claims 2-9 of the Instant Application are the same as claims 2-9 of the ‘112 patent.  As such, claims 2-9 of the Instant Application are obvious in view of the corresponding claims 2-9 ‘112 patent for the same reasons as explained above with regard to claim 1 of the Instant Application.
Claim 10 reads,
10. (Original) The method of claim 1, wherein the bit line metal layer has a top surface with a roughness root mean squared (RMS) of 1.15 nm or less.
Claim 1 of the ‘112 patent does not mention the reduced surface roughness in claim 10 of the Instant Application.  However, Iijima further teaches that the RMS surface of the CVD-deposited Ru layer 67 can be reduced to 0.53 nm (supra), which is less than the upper limit of the claimed range of 1.15 nm. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the hydrogen annealing of Cerio, Iijima, and Marsh to reduce the RMS surface roughness to 0.53 nm because Iijima teaches that this surface roughness is achievable using a hydrogen annealing.  
This is all of the features of claim 10 of the Instant Application.

Claims 19 and 20 of the ‘112 patent reads, 
[1] 19. A method of forming a memory structure, comprising: reducing a roughness of a top surface of a bit line metal layer by: 
[2] depositing a titanium layer of approximately 30 angstroms to approximately 50 angstroms on a polysilicon layer on a substrate using a plasma vapor deposition (PVD) chamber; 
[3] annealing the substrate without a vacuum break between the depositing of the titanium layer and the annealing of the substrate, wherein the annealing is configured to reduce the roughness of the top surface of the bit line metal layer by reducing a silicidation impact caused by subsequent annealing of a grain growth metal of the bit line metal layer; 
[4] depositing a titanium nitride layer of approximately 15 angstroms to approximately 40 angstroms on the titanium layer after annealing; and
[5] depositing the bit line metal layer on the titanium nitride layer, wherein the grain growth metal of the bit line metal layer is ruthenium.
20. The method of claim 19, further comprising: 
[option 1] annealing the substrate at a temperature of approximately 700 degrees Celsius to approximately 850 degrees Celsius; or 
[option 2] depositing a cap layer on the bit line metal layer at a deposition temperature of approximately 350 degrees Celsius to approximately 400 degrees Celsius and depositing a hardmask layer on the cap layer at a deposition temperature of greater than approximately 500 degrees Celsius; or 
[option 3] depositing a hardmask layer on the bit line metal layer at a deposition temperature of less than approximately 400 degrees Celsius.

Claims 19 and 20 of the Instant Application read,
[1] 19. (Currently Amended) A method of smoothing a top surface of a bit line metal of a memory structure, comprising: 
[2] depositing a titanium layer of approximately 30 angstroms to approximately 50 angstroms on a polysilicon layer on a substrate using a plasma vapor deposition (PVD) chamber; 
[3] annealing the substrate at a temperature of approximately 700 degrees Celsius to approximately 850 degrees Celsius without a vacuum break between the depositing of the titanium layer and the annealing of the substrate; 
[4] depositing a titanium nitride layer of approximately 15 angstroms to approximately 40 angstroms on the titanium layer after annealing; 
[5] depositing a bit line metal layer of ruthenium on the titanium nitride layer; 
[6] annealing the bit line metal layer at a temperature of approximately 550 degrees Celsius to approximately 650 degrees Celsius; and 
[7a] soaking the bit line metal layer in a hydrogen-based ambient for approximately 3 minutes to approximately 6 minutes during annealing 
[7b] such that the top surface of the bit line metal has a roughness root mean squared (RMS) of 1.15 nm or less.  
20. (Original) The method of claim 19, further comprising: 
[option 1] depositing a cap layer on the bit line metal layer at a deposition temperature of approximately 350 degrees Celsius to approximately 400 degrees Celsius and depositing a hardmask layer on the cap layer at a deposition temperature of greater than approximately 500 degrees Celsius; or 
[option 2] depositing a hardmask layer on the bit line metal layer at a deposition temperature of less than approximately 400 degrees Celsius.
A comparison of the claim 19 in each of the Instant Application and the ‘112 patent shows that each of the respective features [1], [2], [4], [5] of claim 19 and is the same except for slight differences in wording, which are distinctions without a difference.  In addition, [option 1] and [option 2] of claim 20 of the Instant Application are the same as [option 2] and [option 3], respectively, of claim 20 of the ‘112 patent, thereby making claim 20 of the Instant Application, merely broader than claim 20 of the ‘112 patent.
As to features [6], [7a], and [7b] of claim 19, each of these features is obvious over Cerio, Iijima, and Marsh for the reasons explained above under claims 1 and 10 of the Instant Application.
As to feature [3] of claim 19 of the Instant Application, this is narrower than the corresponding feature [3] of the ‘112 patent in that the claimed annealing temperature range of 700 to 850 °C is claimed.  However, the annealing temperature range is obvious in view of Nakanishi for the reasons explained above under claim 1 of the Instant Application. 
This is all of the features of claims 19 and 20 of the Instant Application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814